 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of September 1, is
entered into between Marathon Group S.A., a company incorporated under the laws
of Luxembourg, having its registered office at 15, rue Edward Steichen, L-2540
Luxembourg (the “Seller”), and GPat Technology, LLC, located at 1333 W McDermott
Drive, Ste. 200, Allen, TX 75014 (the “Buyer” and, together with the Seller, the
“Parties”).

 

WHEREAS, Seller owns 12,500 shares having a nominal value of EUR 1.- (one EURO)
each (the “Shares”), of Munitech IP S.a r.l., a a company incorporated under the
laws of Luxembourg, having its registered office at 15, rue Edward Steichen,
L-2540 Luxembourg, and registered with the Luxembourg register of trade and
companies under B 205269 (the “Company”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined in Section 2), Seller shall sell, transfer
and assign to Buyer, and Buyer shall purchase from Seller, all of Seller’s
right, title and interest in and to the Shares.

 

2.       Closing. The closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place remotely via the exchange of signatures on
September 1, 2017 or as soon as practicable thereafter, following the
satisfaction or waiver by the applicable Party of each of the conditions set
forth in Section 3. The date on which the Closing shall take place is herein
referred to as the “Closing Date”.

 

3.       Closing Conditions.

 

(a)       The obligation of Seller to sell, transfer and assign the Shares to
Buyer hereunder is subject to the satisfaction of the following conditions as of
the Closing:

 

(i)       the representations and warranties of Buyer in Section 5 hereof shall
be true and correct on and as of the Closing Date with the same effect as though
made at and as of such date;

 

 

 

 

(ii)       Buyer shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date;

 

(iii)       Buyer shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
transactions contemplated herein; and

 

(iv)        Buyer shall have caused its counsel to assist the Company to insert
all appropriate mentions in the Company’s share register in relation to the
transactions contemplated herein and start publication proceedings as required
by Luxembourg company law, provided, however, that the Seller has received the
required documents and information to comply with the applicable anti-money
laundering regulations.

 

(b)       The obligation of Buyer to purchase the Shares from Seller is subject
to the satisfaction of the following conditions as of the Closing:

 

(i)       the representations and warranties of Seller in Section 4 shall be
true and correct on and as of the Closing Date with the same effect as though
made at and as of such date;

 

(ii)       Seller shall have performed and complied in all material respects
with all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date;

 

(iii)       Seller shall, with the assistance of Buyer’s counsel, have caused
the Company to insert all appropriate mentions in the Company’s share register
in relation to the transactions contemplated herein and start publication
proceedings as required by Luxembourg company law, provided, however, that the
Seller has received the required documents and information to comply with the
applicable anti-money laundering regulations; and

 

(iv)       Seller shall have paid Buyer $25,000 in immediately available funds,
pursuant to the wire instructions attached hereto as Exhibit A.

 

4.       Representations and Warranties of Seller. As of the date of this
Agreement and as of the Closing (except to the extent such representations and
warranties speak expressly as of an earlier date), the Seller represents and
warrants to the Buyer as follows:

 

(a)       Seller is a company incorporated under the laws of Luxembourg.

 

2 

 

 

(b)       Seller has all requisite power and authority to execute and deliver
this Agreement, to carry out its obligations hereunder, and to consummate the
transactions contemplated hereby. Seller has obtained all necessary corporate
approvals for the execution and delivery of this Agreement, the performance of
its obligations hereunder, and the consummation of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Seller and
(assuming due authorization, execution and delivery by Buyer) constitutes
Seller’s legal, valid and binding obligation, enforceable against Seller in
accordance with its terms, except that the enforcement hereof and thereof may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws now or hereafter in effect relating
to creditors’ rights generally and (ii) general principles of equity (regardless
of whether enforceability is considered in a proceeding at law or in equity).

 

(c)       The execution, delivery and performance by Seller of this Agreement do
not conflict with, violate or result in the breach of, any agreement,
instrument, order, judgment, decree, law or governmental regulation to which
Seller is a party or is subject or by which the Shares are bound.

 

(d)       No governmental, administrative or other third party consents or
approvals are required by or with respect to Seller in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

(e)       There are no claims, actions, causes of action, demands, lawsuits,
arbitrations, inquiries, audits, notices of violation, proceedings, litigation,
citations, summons, subpoenas, or investigations of any nature, whether at law
or in equity (collectively, “Actions”) pending or, to the knowledge of Seller,
threatened against or by Seller that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

 

(f)       No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Seller.

 

(g)       The execution, delivery and performance by the Seller of this
Agreement does not, and consummation of the transactions contemplated herein
will not, (i) violate, conflict with, or result in any breach of any provisions
of its charter documents, or operating agreement or bylaws; (ii) violate,
conflict with or result in a violation or breach of, or constitute a default
(with or without due notice or lapse of time or both) under, any of the terms,
conditions or provisions of any material contract, loan or credit agreement,
note, bond, mortgage, indenture or deed of trust, or any license, lease,
agreement, or other instrument or obligation, to which the Seller is a party or
by which the Seller or any material portion of its assets is bound; or (iii)
violate any applicable law binding upon the Seller or by which it or any
material portion of its assets is bound, except, with respect to clauses (ii)
and (iii), such violations, conflicts, breaches or defaults as would not
interfere with the ability of the Seller to perform its obligations under this
Agreement.

 

(h)       Set forth on Disclosure Schedule 4(h) is a list of all issued patents
and pending patent applications (the “Intellectual Property”) owned by the
Company.

 

3 

 

 

(i)       Set forth on Disclosure Schedule 4(i) is a list of all licenses,
subslicenses and other agreements (collectively, the “Material Agreements”) by
or through which persons grant the Company or the Company grants any other
persons any exclusive or non-exclusive rights or interests in or to any (i)
trademarks and service marks, including all applications and registrations and
the goodwill connected with the use of and symbolized by the foregoing; (ii)
copyrights, including all applications and registrations related to the
foregoing; (iii) trade secrets and confidential know-how; (iv) patents and
patent applications; (v) websites and internet domain name registrations; and
(vi) other intellectual property and related proprietary rights, interests and
protections.

 

(j)       Set forth on Disclosure Schedule 4(j) is a list of the Company’s
liabilities (the “Liabilities”).

 

(k)       Set forth on Disclosure Schedule 4(k) is a list of the Company’s court
bonds on deposit (the “Bonds”).

 

(l)       

 

5.       Representation and Warranties of Buyer. As of the date of this
Agreement and as of the Closing (except to the extent such representations and
warranties speak expressly as of an earlier date), the Buyer represents and
warrants to the Seller as follows

 

(a)       Buyer is a limited liability company duly organized, validly existing
and in good standing under the laws of Texas.

 

(b)       Buyer has all requisite power and authority to enter into this
Agreement, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery by Buyer of this
Agreement, the performance by Buyer of its obligations hereunder and the
consummation by Buyer of the transactions contemplated hereby have been duly
authorized by all requisite [corporate/limited liability company/partnership]
action on the part of Buyer. This Agreement has been duly executed and delivered
by Buyer and (assuming due authorization, execution and delivery by Seller) this
Agreement constitutes a legal, valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms except that the enforcement hereof
and thereof may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).

 

(c)       No governmental, administrative or other third party consents or
approvals are required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

4 

 

 

(d)       There are no Actions pending or, to the knowledge of Buyer, threatened
against or by Buyer that challenge or seek to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement.

 

(e)       No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer.

 

(f)       The execution, delivery and performance by the Buyer of this Agreement
does not, and consummation of the transactions contemplated herein will not, (i)
violate, conflict with, or result in any breach of any provisions of its charter
documents, or operating agreement or bylaws; (ii) violate, conflict with or
result in a violation or breach of, or constitute a default (with or without due
notice or lapse of time or both) under, any of the terms, conditions or
provisions of any material contract, loan or credit agreement, note, bond,
mortgage, indenture or deed of trust, or any license, lease, agreement, or other
instrument or obligation, to which the Buyer is a party or by which the Buyer or
any material portion of its assets is bound; or (iii) violate any applicable law
binding upon the Buyer or by which it or any material portion of its assets is
bound, except, with respect to clauses (ii) and (iii), such violations,
conflicts, breaches or defaults as would not interfere with the ability of the
Buyer to perform its obligations under this Agreement.

 

(g)       The Buyer acknowledges and agrees that it has made its own inquiry and
investigation into, and, based thereon, has formed an independent judgment
concerning, the Intellectual Property, Liabilities, Material Agreements, the
Company and the Company’s businesses and operations, and the Buyer has been
furnished with or given full access to such information about the Intellectual
Property, Material Agreements, Liabilities, the Company and the Company’s
businesses and operations as it requested. The Buyer agrees that, except for the
representations and warranties made by the Seller that are expressly set forth
herein, none of the Seller, the Company, nor any of their affiliates or
representatives has made and shall not be deemed to have made to the Buyer or
its affiliates or representatives any representation or warranty of any kind.

 

6.       Indemnification.

 

(a)       Indemnification by Buyer. Subject to the other terms and conditions of
this Section 6, Buyer shall indemnify and defend each of Seller and its
Affiliates and their respective Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to, or by reason of:

 

(i)       any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement; or

 

5 

 

 

(ii)       any breach or non-fulfillment of any covenant, agreement, or
obligation to be performed by Buyer pursuant to this Agreement.

 

(b)       Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
who is not a party to this Agreement, the Indemnifying Party, at its sole cost
and expense and upon written notice to the Indemnified Party, may assume the
defense of any such Action with counsel reasonably satisfactory to the
Indemnified Party. The Indemnified Party shall be entitled to participate in the
defense of any such Action, with its counsel and at its own cost and expense. If
the Indemnifying Party does not assume the defense of any such Action, the
Indemnified Party may, but shall not be obligated to, defend against such Action
in such manner as it may deem appropriate, including settling such Action, after
giving notice of it to the Indemnifying Party, on such terms as the Indemnified
Party may deem appropriate and no action taken by the Indemnified Party in
accordance with such defense and settlement shall relieve the Indemnifying Party
of its indemnification obligations herein provided with respect to any damages
resulting therefrom. The Indemnifying Party shall not settle any Action without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

 

(c)       Survival. The representations and warranties contained in Section5 of
this Agreement shall survive the Closing and expire only upon expiration of the
applicable statute of limitations.

 

7.       Responsibility for Liabilities. The Parties agree that following the
Closing, Company, and not Seller, shall be responsible for the payment,
performance or discharge of any and all liabilities and obligations of the
Company, whether arising before or after the Closing, including but not limited
to the Liabilities.

 

8.       Compliance with the Laws of the Grand-Duchy of Luxembourg. Buyer shall
be responsible for compliance with all applicable laws of the Grand-Duchy of
Luxembourg (the “Luxembourg Laws”) and shall indemnify Seller and hold Seller
harmless against and in respect of any and all Losses (including, without
limitation, reasonable attorneys’ fees) incurred by Seller resulting from any
conflict with, violation or breach of any Luxembourg Laws.

 

9.       Further Assurances. Following the Closing, each of the parties hereto
shall execute and deliver such additional documents, instruments, conveyances
and assurances, and take such further actions as may be reasonably required to
carry out the provisions hereof and give effect to the transactions contemplated
by this Agreement.

 

6 

 

 

10.       Termination. This Agreement may be terminated at any time prior to the
Closing (a) by the mutual written consent of Buyer and Seller or (b) by either
Buyer or Seller if the Closing does not occur by [DATE]. Upon termination, all
further obligations of the parties under this Agreement shall terminate without
liability of any party to the other parties to this Agreement, except that no
such termination shall relieve any party from liability for any fraud or willful
breach of this Agreement.

 

11.       Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

12.       Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
party from time to time in accordance with this section and which shall include
email notification to dan@perezlaw.com). All Notices shall be delivered by
personal delivery, internationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only (a) upon receipt by the receiving party, and (b) if the
party giving the Notice has complied with the requirements of this Section.

 

13.       Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 

14.       Successor and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No party may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto, which
consent shall not be unreasonably withheld or delayed.

 

15.       Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

16.       Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

7 

 

 

17.       Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

18.       Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the Grand-Duchy of
Luxembourg. Any legal suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in the
courts of the district of Luxembourg-City.

 

19.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

  GPat Technology, LLC         By /s/ Daniel F. Perez   Name: Daniel F. Perez  
Title: President

 

  Marathon Group S.A.         By /s/ Francis Knuettel II   Name: Francis
Knuettel II   Title: Director

 

9 

 

 

Exhibit A

 

Buyer Wire Instructions

 

GPat Technology, LLC

Chase Bank

Account Number: 206861921

Routing Number: 111000614

 

10 

 

 

Disclosure Schedules

 

Disclosure Schedule 4(h):

 Intellectual Property

 

Country   Primary   Priority Date   Issued Date   Expiry Date CHINA   CN1153380C
  04/28/98   06/09/04   04/28/18 CHINA   CN1306721C   10/09/98   03/21/07  
10/09/18 CHINA   CN1135734C   10/09/98   01/21/04   10/09/18 CHINA   CN1265671C
  11/04/98   07/19/06   11/04/18 CHINA   CN1132488C   12/09/98   12/24/03  
12/09/18 CHINA   CN1314277C   06/15/99   05/02/07   06/15/19 CHINA   CN1316834C
  06/15/99   05/16/07   06/15/19 CHINA   CN1130099C   06/15/99   12/03/03  
06/15/19 CHINA   CN1183791C   07/14/00   01/05/05   07/14/20 CHINA  
CN100574286C   06/27/01   12/23/09   06/27/21 CHINA   CN1631048B   05/15/02  
03/09/11   05/15/22 CHINA   CN1675943B   02/03/03   11/23/11   08/02/22 CHINA  
CN100466823C   03/04/29   03/04/09   02/03/23 CHINA   CN1188977C   09/24/97  
02/09/05   09/24/17 EPO   1075738   04/28/98   03/20/02   07/06/18 EPO   1119925
  10/09/98   04/09/03   10/07/19 EPO   1286480   10/09/98   02/14/07   10/07/19
EPO   1125463   11/04/98   01/28/04   11/01/19 EPO   1125462   11/04/98  
10/20/04   11/01/19 EPO   1135955   12/09/98   09/22/04   11/30/19 EPO   1186193
  06/15/99   08/10/05   05/30/20 EPO   1326469   06/15/99   10/04/06   05/30/20
EPO   1326470   06/15/99   08/10/05   05/30/20 EPO   1302084   07/14/00  
11/03/04   07/10/21 EPO   1400077   06/27/01   10/12/05   06/13/22 EPO   1271970
  06/27/01   04/18/07   06/26/21 EPO   1796406   06/27/01   08/26/09   06/26/21
EPO   2101523   06/27/01   06/15/11   06/26/21 EPO   2101522   06/27/01  
05/25/11   06/26/21

 

11 

 

 

EPO   1525762   08/02/02   01/25/06   07/14/23 EPO   1659808   08/02/02  
05/02/12   07/14/23 EPO   1590982   02/03/03   06/21/06   01/25/24 EPO   1018233
  09/24/97   11/13/02   09/15/18 FRANCE   1075738   04/28/98   03/20/02  
07/06/18 FRANCE   1119925   10/09/98   04/09/03   10/07/19 FRANCE   1286480  
10/09/98   02/14/07   10/07/19 FRANCE   1125463   11/04/98   01/28/04   11/01/19
FRANCE   1135955   12/09/98   09/22/04   11/30/19 FRANCE   1186193   06/15/99  
08/10/05   05/30/20 FRANCE   1326469   06/15/99   10/04/06   05/30/20 FRANCE  
1326470   06/15/99   08/10/05   05/30/20 FRANCE   1302084   07/14/00   11/03/04
  07/10/21 FRANCE   1400077   06/27/01   10/12/05   06/13/22 FRANCE   1271970  
06/27/01   04/18/07   06/26/21 FRANCE   1796406   06/27/01   08/26/09   06/26/21
FRANCE   2101523   06/27/01   06/15/11   06/26/21 FRANCE   2101522   06/27/01  
05/25/11   06/26/21 FRANCE   1525762   08/02/02   01/25/06   07/14/23 FRANCE  
1659808   08/02/02   05/02/12   07/15/23 FRANCE   1018233   09/24/97   11/13/02
  09/15/18 GERMANY   59803477.3   04/28/98   03/20/02   07/07/18 GERMANY  
59904989.8   10/09/98   04/09/03   10/07/19 GERMANY   59914201.4   10/09/98  
02/14/07   10/07/19 GERMANY   59908434   11/04/98   01/28/04   11/01/19 GERMANY
  59910602.6   12/09/98   09/22/04   11/30/19 GERMANY   50010928.1   06/15/99  
08/10/05   05/30/20 GERMANY   50013577   06/15/99   10/04/06   05/30/20 GERMANY
  50010940   06/15/99   08/10/05   05/30/20 GERMANY   50104413.2   07/14/00  
11/03/04   07/10/21 GERMANY   50204545   06/27/01   10/12/05   06/13/22 GERMANY
  60127949.2   06/27/01   04/18/07   06/26/21

 

12 

 

 

GERMANY   60139728.2   06/27/01   08/26/09   06/26/21 GERMANY   60144813.8  
06/27/01   06/15/11   06/26/21 GERMANY   60144718.2   06/27/01   05/25/11  
06/26/21 GERMANY   10235470   08/02/02   10/06/05   08/02/22 GERMANY  
50314325.1   08/02/02   05/02/12   07/14/23 GERMANY   19742124   09/24/97  
10/18/01   09/24/17 GREAT BRITAIN   EP1075738   04/28/98   03/20/02   07/06/18
GREAT BRITAIN   EP1125463   11/04/98   01/28/04   11/01/19 GREAT BRITAIN  
EP1135955   12/09/98   09/22/04   11/30/19 GREAT BRITAIN   EP1186193   06/15/99
  08/10/05   05/30/20 GREAT BRITAIN   EP1326469   06/15/99   10/04/06   05/30/20
GREAT BRITAIN   EP1326470   06/15/99   08/10/05   05/30/20 GREAT BRITAIN  
EP1302084   07/14/00   11/03/04   07/10/21 GREAT BRITAIN   EP1400077   06/27/01
  10/12/05   06/13/22 GREAT BRITAIN   EP1271970   06/27/01   04/18/07   06/26/21
GREAT BRITAIN   EP1796406   06/27/01   08/26/09   06/26/21 GREAT BRITAIN  
EP2101523   06/27/01   06/15/11   06/26/21 GREAT BRITAIN   EP2101522   06/27/01
  05/25/11   06/26/21 GREAT BRITAIN   EP1525762   08/02/02   01/25/06   07/14/23
GREAT BRITAIN   EP1659808   08/02/02   05/02/12   07/15/23 ITALY  
502003901126773   10/09/98   04/09/03   10/07/19 ITALY   502004901198575  
11/04/98   01/28/04   11/01/19 ITALY   502005901353536   08/10/25   08/10/05  
05/30/20 ITALY   502007901481110   10/04/26   10/04/06   05/30/20 ITALY  
502005901353537   08/10/25   08/10/05   05/30/20 ITALY   502006901404756  
08/02/02   01/25/06   07/14/23 ITALY   502003901082888   09/24/97   11/13/02  
09/15/18 JAPAN   4313952   10/09/98   05/22/09   10/08/19 JAPAN   3831612  
11/04/98   07/21/06   11/02/19 JAPAN   4272920   06/15/99   03/06/09   05/31/20
JAPAN   4650994   06/15/99   12/24/10   05/31/20 JAPAN   3924465   06/15/99  
03/02/07   05/31/20

 

13 

 

 

JAPAN   4227406   07/14/00   12/05/08   07/11/21 JAPAN   4518508   06/27/01  
05/28/10   06/14/22 JAPAN   4443402   05/15/02   01/22/10   05/06/23 JAPAN  
4170985   08/02/02   08/15/08   07/15/23 SOUTH KOREA   10-0669565   11/04/98  
01/09/07   11/02/19 US   7095730   04/28/98   08/22/06   11/13/20 US   6885875  
10/09/98   04/26/05   10/08/19 US   6389300   11/04/98   05/14/02   11/02/19 US
  6879823   11/04/98   12/04/05   11/02/19 US   7088697   12/09/98   08/08/06  
12/01/19 US   8565429   06/15/99   10/22/13   03/04/26 US   7139550   05/31/00  
11/21/06   12/22/21 US   RE40791   06/15/99   06/23/09   07/12/21 US   7260088  
06/27/01   08/21/07   01/02/24 US   7212807   06/27/01   05/01/07   05/25/24 US
  7386300   05/06/03   06/10/08   08/26/23 US   8081587   08/02/02   12/20/11  
07/11/24 US   8271012   02/03/03   09/18/12   04/05/27 US   6405020   09/24/97  
06/11/02   09/16/18

 

 

14 

 

 

Disclosure Schedule 4(i)

 

Material Agreements

 

RPX Patent License and License Option Agreement

 

15 

 

 

Disclosure Schedule 4(j):

Liabilities

 

Administration des Contributions Directes 1,711.15 Ampersand 190,518.68 China
Patent Agent (H.K.) LTD. 5,669.30 Computer Packages, Inc. 99,918.37 DFMP
66,245.63 FRKelly 659.88 JunZeJun Law Offices 1,513.00 Leon Edward Real Estate
S.A.R.L. 6,032.18 Maitre Leonie Grethen 1,149.26 Merchant & Gould 1,275.47
Shanghai Patent & Trademark Law Office 1,020.00 Shanghai Yu Zhi IP Service LLC
5,000.00 Steinbeis-Hochschule-Berlin GmbH 20,194.10 Vistra 12,613.02 TOTAL
413,520.00

 

   Current   1 - 30   31 - 60   61 – 90   > 90   TOTAL  Administration des
Contributions Directes   0.00    0.00    0.00    0.00    1,711.15    1,711.15 
Ampersand   0.00    22,772.50    0.00    28,751.68    138,994.50    190,518.68 
China Patent Agent (H.K.) LTD.   0.00    0.00    0.00    5,669.30    0.00  
 5,669.30  Computer Pakages, Inc.   3,837.00    0.00    12,161.00    38,637.00  
 45,283.37    99,918.37  DFMP   0.00    2,062.17    0.00    0.00    64,183.46  
 66,245.63  FRKelly   0.00    0.00    0.00    0.00    659.88    659.88  JunZeJun
Law Offices   0.00    0.00    0.00    0.00    1,513.00    1,513.00  Leon Edward
Real Estate S.A.R.L.   0.00    0.00    1,906.51    1,872.75    2,252.92  
 6,032.18  Maitre Leonie Grethen   0.00    0.00    0.00    0.00    1,149.26  
 1,149.26  Merchant & Gould   0.00    1,275.47    0.00    0.00    0.00  
 1,275.47  Shanghai Patent & Trademark Law Office   0.00    0.00    192.00  
 0.00    828.00    1,020.00  Shanghai Yu Zhi IP Service LLC   0.00    0.00  
 0.00    0.00    5,000.00    5,000.00  Steinbeis Hochschule Berlin GmbH   0.00  
 0.00    0.00    29,194.10    0.00    29,194.10  Vistra   0.00    0.00  
 8,893.02    0.00    3,720.00    12,613.02  TOTAL   3,837.00    26,110.14  
 23,152.53    95,124.83    285,295.54    413,520.04 

 

16 

 

 

Disclosure Schedule 4(j):

Bonds

 

Munitech IP S.a.r.l.  EUR 86208.00; XR 1.1013   94,940.87         94,940.87 
Munitech IP S.a.r.l.  EUR 243,000.00; XR 1.0817;   262,845.08       
 357,785.95  Munitech IP S.a.r.l.  Quarter End FX Entry        6,139.13  
 351,646.82  Munitech IP S.a.r.l.  Q2 2017 FX entry   23,956.46       
 375,603.28         381,742.41    6,139.13    375,603.28 

 

17 

 

